Scott, Judge,
delivered the opinion of the court.
This is an indictment under the 57th section of the 3d article of the act concerning Crimes and Punishments, which enacts that, “if any person shall wilfully and maliciously kill, maim or wound any cattle of another, he shall, on conviction, be punished,” &e. The indictment charges that the defendant, on *377tbe-day of-, at, &c., certain cattle, to-wit, one mare, &c. Tbe case of tbe State v. Hambleton, 22 Mo. 452, settles tbat borses or mares are cattle within tbe meaning of tbe section under wbicb this indictment is framed. We think the section of the act preceding the 57th makes this matter plain.
The other judges concurring, tbe judgment will be reversed, and tbe cause remanded.